Citation Nr: 0940348	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of legal entitlement to VA death benefits.



WITNESSES AT HEARING ON APPEAL

Appellant and J.D.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant maintains that her spouse, who died in 
September 2003, had recognized service with the United States 
Armed Forces during World War II.  She contends that she is 
legally eligible for VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The appellant's 
disagreement with that decision led to this appeal.

The appellant provided testimony at a July 2009 hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

By a January 2006 RO letter, the appellant's claim for VA 
death benefits was previously denied on the basis that her 
deceased spouse did not have recognized active service for VA 
benefits purposes. 

During his lifetime, in October 1968, the RO received from 
the appellant's spouse an application for VA disability 
benefits.  In February 1969, the RO sought certification of 
the appellant's spouse's service from the service department.  
The RO indicated to the service department that separation 
forms were not on file, and requested service and medical 
data.  In March 1969, the Adjutant General replied that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
As a result, in March 1969, the RO disallowed the appellant's 
spouse's claim for VA disability benefits.

In December 2002, and on occasions thereafter, additional 
relevant information and documentation has been received.  
This includes certifications of the appellant's spouse's 
service from the Armed Forces of the Philippines (Form 
AGNR2); records of enlistment, discharge and immunizations; 
and copies of an Affidavit for Philippine Army Personnel.  

The Board acknowledges that the appellant has contended that 
the documents discussed above should be considered sufficient 
by VA to establish the claimed service of her deceased 
spouse.  She has cited to the Court of Appeals for Veterans 
Claims (Court) opinion in Pelea v. Nicholson, 19 Vet. App. 
296 (2005) as legal authority supporting her contention.  
Whatever the proper interpretation of this case may have 
been, the Court's opinion in Pelea was withdrawn in the 
Court's subsequent opinion in Pelea v. Nicholson, 20 Vet. 
App. 93 (2006), by reason of the claimant's death in that 
case.  Thus, the now-withdrawn opinion as set forth at Pelea 
v. Nicholson, 19 Vet. App. 296 (2005), is of no legal 
authority.  Nevertheless, it is hoped that the appellant's 
concerns will be addressed by the action directed below, 
insofar as the service department will attempt to verify her 
deceased spouse's service after actual review of all relevant 
documentation submitted by her and her deceased spouse.

In October 2007, the RO sought certification from the 
National Personnel Records Center (NPRC) of the appellant's 
spouse's service in connection with her current claim for VA 
death benefits.  The request for information indicates that a 
Form ANGR2 was attached; however, the boxes for indicating 
whether the Affidavit for Philippine Army Personnel (referred 
to as Form 23) was on file or attached to the request to NPRC 
were left unchecked.  Thus, it appears that though the 
Affidavit for Philippine Army Personnel was on file with VA, 
it was not provided to the NPRC.  The Board notes that this 
document contains detailed information regarding the 
appellant's spouse's claimed service.  Also, there is no 
indication that the records of enlistment, discharge and 
immunizations were forwarded to the NPRC.

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 
2008), the 
U.S. Court of Appeals for the Federal Circuit held that, 
pursuant to both 38 C.F.R. 
§ 3.203(c) and the Secretary's statutory duty to assist (as 
set forth in 38 U.S.C.A. § 5103A), new evidence submitted by 
a claimant in support of a request for verification of 
service from the service department must be submitted to the 
service department for review.  This was not accomplished in 
the present case.  As such, all newly received relevant 
evidence since the negative certification in March 1969 
should be forwarded to the service department for the purpose 
of attempting to verify the appellant's spouse's service.  
Further, as it is not clear what documentation has been 
provided to the service department in the past, all relevant 
evidence and information pertaining to the appellant's 
claimed period of active service should be forwarded to the 
service department.  See Capellan, 539 F.3d at 1381-1382 
(holding that the correct interpretation of the governing 
statutes and regulations requires that a claimant's new 
evidence be submitted and considered in connection with a 
request for verification of service from the service 
department, and that VA is required to ensure consideration 
of all procurable and assembled data, including lay evidence, 
in connection with a request for verification of service from 
the service department).   



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the National Personnel Record 
Center (NPRC) and make a new request for 
verification of the appellant's deceased 
spouse's service.  Provide NPRC copies of 
all relevant evidence (including lay and 
documentary evidence) regarding the 
appellant's spouse's claimed service.  The 
evidence to be submitted to the NPRC 
should include, but is not necessarily 
limited to, certifications of service from 
the Armed Forces of the Philippines (Form 
AGNR2); records of enlistment, discharge 
and immunizations; and a copy of an 
Affidavit for Philippine Army Personnel.

2.  After receipt of NPRC's reply, and 
after any other development indicated by 
the state of the record, readjudicate the 
issue of whether new and material evidence 
has been received to reopen the appellant's 
claim of legal entitlement to VA death 
benefits.  If the benefit sought remains 
denied, the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

